On Motion for Rehearing.
LATTIMORE, J.
AAre can add little to what has already been said in regard to this case. If it was proper to have a trial in a district court of the issue of the present insanity of appellant, before his trial upon a pending charge of murder, as seems to have been Indicated in Guagando v. State, 41 Tex. 626, approved in Holland v. State, 52 Tex. Cr. R. 160, 105 S. W. 812, and to some extent in Ex parte Lowe, 94 Tex. Cr. R. 311, 251 S. W. 506, such trial was had, and the issue was. decided by a jury in favor of the sanity of appellant; in other words, he was acquitted of the charge of insanity. This ended the inquiry as far as such proceeding was concerned, and, the issue being favorable to the accused, the inquiry terminated here. Darnell v. State, 24 Tex. App. 6, 5 S. W. 522. The state had no right of appeal.
The motion for rehearing will be overruled.